Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Invention II (Claims 7-19) in the reply filed on October 3, 2022 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenmochi (US Patent Application Publication No. 2008/0073186). With regard to Claim 7, Kenmochi discloses a waterproof button structure comprising: a housing (Fig. 1) comprising at least one button switch (4); a cover plate (2) covering the at least one button switch, the cover plate comprising at least one button (2a-e) which can be pressed, the at least one button switch being in one-to-one correspondence with the at least one button; and a waterproof partition (12, 14) located between the housing and the cover plate; wherein: a waterproof film (12) of the waterproof partition is adjacent to the cover plate; a waterproof foam (14) of the waterproof partition is adjacent to the housing; when the at least one button is pressed, the at least one button is abutted by the waterproof film, and the at least one button switch is activated.
With regard to Claim 8, Kenmochi discloses an outer surface of the housing forming a groove (Fig. 17) for receiving the at least one button switch; the waterproof film completely covers the groove to seal the at least one button switch in the groove.
With regard to Claim 9, Kenmochi discloses a side of the waterproof foam facing the groove being provided with an adhesive (Paragraph 0012); the waterproof foam is adhered to the outer surface of the housing by the adhesive, the waterproof foam surrounds an opening of the groove.
With regard to Claim 11, Kenmochi discloses an adhesive (Paragraph 0012) being located between the waterproof film and the waterproof foam, the waterproof film and the waterproof foam are adhered together by the adhesive.
With regard to Claim 14, Kenmochi discloses an electronic device comprising: a circuit board (5); and a waterproof button structure coupled to the circuit board, the waterproof button structure comprising: a housing (Fig. 1) comprising at least one button switch (4); a cover plate (2) covering the at least one button switch, the cover plate comprising at least one button (2a-e) which can be pressed, the at least one button switch being in one-to-one correspondence with the at least one button; and a waterproof partition (12, 14) located between the housing and the cover plate; wherein: a waterproof film (12) of the waterproof partition is adjacent to the cover plate; a waterproof foam (14) of the waterproof partition is adjacent to the housing; when the at least one button is pressed, the at least one button is abutted by the waterproof film, and the at least one button switch is activated; and when the at least one button switch is activated, the circuit board outputs a corresponding pressing signal.
With regard to Claim 15, Kenmochi discloses an outer surface of the housing forming a groove (Fig. 17) for receiving the at least one button switch; the waterproof film completely covers the groove and seals the at least one button switch in the groove.
With regard to Claim 16, Kenmochi discloses a side of the waterproof foam facing the groove being provided with an adhesive (Paragraph 0012); the waterproof foam is adhered to the outer surface of the housing by the adhesive, the waterproof foam surrounds an opening of the groove.
With regard to Claim 17, Kenmochi discloses an adhesive (Paragraph 0012) being located between the waterproof film and the waterproof foam, the waterproof film and the waterproof foam are adhered together by the adhesive.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 12-13 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kenmochi (US Patent Application Publication No. 2008/0073186). Regarding Claim 10, Kenmochi discloses substantially the claimed invention except for  
the waterproof film being made of polyethylene terephthalate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the waterproof film being made of polyethylene terephthalate in order to comply with design or environmental requirements, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claims 12-13 and 18-19, Kenmochi discloses substantially the claimed invention except for the thickness of the waterproof foam being not less than 0.5 mm, the effective bonding width of the waterproof foam being not less than 1.2 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the waterproof foam being not less than 0.5 mm, the effective bonding width of the waterproof foam being not less than 1.2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the waterproof foam being not less than 0.5 mm, the effective bonding width of the waterproof foam being not less than 1.2 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses electronic devices, similar to Applicant’s claimed invention, having waterproof films, foam and button switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833